3
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7 and 8 of U.S. Patent No. 11022136. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims in USPN 11022136 are able to anticipate the claims of the instant application.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1 Line 8 states in part: “with curved surface”.  Should be changed to state: --with a curved surface--.
Claim 4 Line 2 states in part: “from 0.1 - 2.0 mm.” should be changed to state: --from 0.1 mm - 2.0 mm.--
Claim 8 Line 2 states in part “10mm.” should be changed to state: --10 mm.--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeshita US 2010/0215505 in view of Yamaguchi USPN 7626295.

    PNG
    media_image1.png
    527
    985
    media_image1.png
    Greyscale

Annotated Figure 3 of Takeshita US 2010/0215505 (Attached Figure 1)
Regarding Claim 1: Takeshita US 2010/0215505 discloses the limitations: A fan (the fan is defined by the sum of its parts), comprising: a motor base 42 having a bearing stand 12 in a center portion thereof (see Figure 2, ¶0039); a bearing (43, see Figure 2, ¶0040-¶0041, ¶0039) accommodated within said bearing stand (Figure 2, ¶0040, ¶0039); an impeller (Figure 2, ¶0038) comprising: a metallic case (21, it is noted that ¶0043 discloses element 21 being made from metal, thus when element 21 is made from metal as disclosed in ¶0043, it is a metallic case) having a top wall (see Annotated Figure 3 of Takeshita US 2010/0215505 (Attached Figure 1) above) and a sidewall (Attached Figure 1) extended axially (i.e. parallel to axis J) from an outer periphery of said top wall (Attached Figure 1), wherein said top wall has a central opening (Attached Figure 1), a bottom surface (Attached Figure 1), and a top surface (Attached Figure 1), said top surface continuous (as seen in Figure 2 and Figure 3), and a depth of said central opening from the top surface to the bottom surface (Attached Figure 1) is equal to a thickness of said top wall (Attached Figure 1); plural blades (22, Figure 3, ¶0038, ¶0043) disposed around an outer periphery of said metallic case (Attached Figure 1, additionally, it is noted that ¶0043 discloses element 21 being made from metal, thus when element 21 is made from metal as disclosed in ¶0043, the outer periphery of element 21 in Attached Figure 1 is an outer periphery of said metallic case) for driving axial airflow or radial airflow (blades 22 are capable of driving axial airflow); and a rotating shaft 13 inserted into said central opening (Attached Figure 1, Figure 2) and penetrated through said bearing stand (as seen in Figure 2, the top of shaft 13 extends past the top surface of bearing stand 12 (i.e. penetrates through a top of bearing stand 12)), said rotating shaft is combined within said central opening (see Figure 2, ¶0040); a stator 41 disposed around an outer periphery of said bearing stand (see Figure 2, ¶0039); and a magnetic element 32 disposed on said metallic case (i.e. magnet 32 is disposed on element 21 via element 31, see Figure 2, ¶0039 and ¶0042) and aligned with said stator (Figure 2, ¶0041). Takeshita US 2010/0215505 is silent regarding the limitations: a curved surface that defines part of the central opening; and said rotating shaft is combined within said central opening by a laser welding process.

    PNG
    media_image2.png
    472
    993
    media_image2.png
    Greyscale

Annotated Figure 2 of Yamaguchi USPN 7626295 (Attached Figure 2)
However, Yamaguchi USPN 7626295 does disclose the limitations: a top wall (11, element 11 is made from a metal plate material, Column 7 Line 4-10), wherein said top wall has a central opening (see Annotated Figure 2 of Yamaguchi USPN 7626295 (Attached Figure 2) above), and a top surface (Attached Figure 2), said top surface continuous with a curved surface (Attached Figure 2) that defines part of the central opening (Attached Figure 2); and a rotating shaft 15 inserted into said central opening (Figure 2, Attached Figure 2), said rotating shaft is combined within said central opening by a laser welding process (Column 7 Line 23-24).
Hence it would have been obvious, to one of ordinary skill in the art at the time the invention was made to modify the central opening and unknown connection between the shaft and central opening of Takeshita US 2010/0215505 with the curved surface that defines part of the central opening and the laser welding connection Le that fixes shaft 15 to top wall 11 as taught by Yamaguchi USPN 7626295 in order to connect the shaft to the top wall using a conventional welding technique (i.e. laser welding) that is known in the art (Column 7 Line 23-24).
Regarding Claim 2: Takeshita US 2010/0215505 does disclose the limitations: wherein said plural blades are made of metallic material (¶0043 states that element 21 and blades 22 are integrally formed with each other, ¶0043 also states that the material for elements 21,22 can be metal, thus when blades 22 are made from metal as disclosed in ¶0043, they are made of a metallic material).
Regarding Claim 3: Takeshita US 2010/0215505 does disclose the limitations: wherein said plural blades are integrally formed with said metallic case (¶0043 states that element 21 and blades 22 are integrally formed with each other).
Regarding Claim 7: Takeshita US 2010/0215505 does disclose the limitations: wherein said fan further comprises a fan frame (10, Figure 2), which is arranged at an outer portion of said fan (as shown in Figure 2).
Claim 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeshita US 2010/0215505 in view of Yamaguchi USPN 7626295 as applied to claim 1 above, and further in view of Teshima US 2007-0212219.
Regarding Claim 6: Takeshita US 2010/0215505 as modified by Yamaguchi USPN 7626295 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Takeshita US 2010/0215505 is silent regarding the limitations:: wherein no embossed recess is formed in said rotating shaft.
However Teshima US 2007-0212219 does disclose the limitations: a central opening (central opening in element 211 where element 231 is received, see Figure 1 and Figure 2), a rotating shaft 231 inserted into said central opening (¶0035);  wherein no embossed recess is formed in said rotating shaft (as seen in Figure 1, a recess is not formed in shaft 231). 
Hence it would have been obvious, to one of ordinary skill in the art at the time the invention was made to modify the rotating shaft 13 of Takeshita US 2010/0215505 with the rotating shaft 231 of Teshima US 2007-0212219 in order to simply the construction of the rotating shaft and/or reduce the cost of manufacturing the rotating shaft.
	
Regarding Claim 8: Takeshita US 2010/0215505 in view of Yamaguchi USPN 7626295 discloses the claimed limitations except for: 
"wherein an overall thickness of said fan is smaller than 10 mm". 
It would have been an obvious matter of design choice to 
--make an overall thickness of the fan less than 10 mm--, 
since such a modification would have involved a mere change in the size of a component (Takeshita - fan of Figure 2); therefore it would have been obvious, to one of ordinary skill in the art at the time the invention was made to modify the overall thickness of the fan in Figure 2 of Takeshita US 2010/0215505 to be smaller than 10 mm (i.e. 5 mm) as taught by Teshima US 2007/0212219 in order to size the fan so that it can be used as a cooling device for mobile electronic equipment (Teshima US 2007-0212219 Paragraph 0054 and Paragraph 0047). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).--Further it is noted that Teshima US 2007/0212219 provides evidence that making an overall thickness of the fan (i.e. height of fan 1) to be smaller than 10 mm (i.e. 5 mm) is used in the art of electronic cooling devices for mobile electronic equipment (Teshima US 2007-0212219 Paragraph 0054 and Paragraph 0047)--
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeshita US 2010/0215505 in view of Yamaguchi USPN 7626295 as applied to claim 1 above, and further in view of Maekawa USPN 7675210.
Regarding Claim 4: Takeshita US 2010/0215505 as modified by Yamaguchi USPN 7626295 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Takeshita US 2010/0215505 is silent regarding the limitations: wherein said thickness of said top wall of said metallic case is ranged from 0.1 mm - 2.0 mm. 

    PNG
    media_image3.png
    505
    1094
    media_image3.png
    Greyscale
 Annotated Figure 11A of Maekawa USPN 7675210 (Attached Figure 3)

    PNG
    media_image4.png
    542
    876
    media_image4.png
    Greyscale
 Annotated Figure 12 of Maekawa USPN 7675210 (Attached Figure 4)

However Maekawa USPN 7675210, in a disclosure directed to laser welding a rotating shaft to a hub of a rotor does disclose the limitations: a rotor (57,53) comprising: a metallic case (57, Column 15 Line 20-27) having a top wall (top wall indicated by element 57 in Figure 11A, Figure 11B and Figure 12, Column 15 Line 19-29), wherein said top wall (top wall indicated by element 57 in Figures 11A-12) has a central opening (central opening = 57b,57c,57d,57e, Figure 11A & Figure 11B, Column 15 Line 40-61) and a depth of said central opening (see Annotated Figure 11A of Maekawa USPN 7675210 (Attached Figure 3) above); and a rotating shaft 53 inserted into said central opening (Column 15 Line 19-29, Column 15 Line 40-Column 16 Line 5), said rotating shaft 53 is combined within said central opening by a laser welding process (i.e. the process described at Column 15 Line 40-Column 16 Line 41, which includes a laser welding step Column 16 Line 1-21); wherein said thickness of said top wall (i.e. the “thickness of 57” shown in Attached Figure 3 and shown in Annotated Figure 12 of Maekawa USPN 7675210 (Attached Figure 4) above) of said metallic case is ranged from 0.1 mm - 2.0 mm (i.e. is between 0.1 mm and 2.0 mm; it is known that the thickness of 57 identified in Attached Figure 3 and Attached Figure 4 is visibly greater than 0.1 mm since the thickness of element 57 is greater than the depth of element 57d, which is identified in Figure 11B and Column 15 Line 52-61 as being 0.1 mm; Further the thickness of element 57 shown in Attached Figure 4 is visibly less than both the diameter of shaft 53 in central opening 57b (see Attached Figure 4) and the “diameter of shaft 53” (Attached Figure 4) which is slightly larger, and Maekawa states that the diameter of the shaft is 2.0 mm at Column 16 Line 26-54). Thus as explained Maekawa suggest the thickness of 57 is greater than 0.1 mm and less than 2.0 mm as claimed). 
Hence it would have been obvious to one of ordinary skill in the art to modify the unknown thickness of the top wall of Takeshita US 2010/0215505 with the thickness of the top wall (i.e. thickness of 57) which is between 0.1 mm and 2.0 mm as taught by  of Maekawa USPN 7675210 in order to ensure that the thickness of the top wall is sized appropriately for the laser weld between the shaft and the top wall to yield a reliable connection.
Regarding Claim 5: Takeshita US 2010/0215505 as modified by Yamaguchi USPN 7626295 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Takeshita US 2010/0215505 and Yamaguchi USPN 7626295 are silent regarding the limitations: wherein said rotating shaft is made of metal. 
However Maekawa USPN 7675210, in a disclosure directed to laser welding a rotating shaft to a hub of a rotor does disclose the limitations: a rotor (57,53) comprising: a metallic case (57, Column 15 Line 20-27) having a top wall (top wall indicated by element 57 in Figure 11A, Figure 11B and Figure 12, Column 15 Line 19-29), wherein said top wall (top wall indicated by element 57 in Figures 11A-12) has a central opening (central opening = 57b,57c,57d,57e, Figure 11A & Figure 11B, Column 15 Line 40-61), a rotating shaft 53 inserted into said central opening (Column 15 Line 19-29, Column 15 Line 40-Column 16 Line 5), said rotating shaft 53 is combined within said central opening (57b,57c,57d,57e) by a laser welding process (i.e. the process described at Column 15 Line 40-Column 16 Line 41, which includes a laser welding step Column 16 Line 1-21), wherein said rotating shaft 53 is made of metal (made of stainless steel, Column 15 Line 21-24). 
Hence it would have been obvious to one of ordinary skill in the art to modify the unknown material for the shaft 13 of Takeshita US 2010/0215505 with the stainless steel material used for shaft 53 of Maekawa USPN 7675210 in order to use a known material (i.e. stainless steel such as DHS1) for the shaft which is able to be laser welded to a metal hub (Column 15 Line 21-27).
Allowable Subject Matter
Claim 9 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the double patenting rejection of claim 9.
Regarding claim 9: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 9 of “wherein a top surface of the rotating shaft, a top surface of the top wall of the metallic case, and a top surface of the fan frame are coplanar” in combination with all the other limitations present in independent claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu US 2011/0206520 - discloses a metal fan, but silent regarding a fan frame.
Chen USPN 7671498 - does not disclose a top surface of the rotating shaft, a top surface of the top wall of the metallic case, and a top surface of the fan frame are coplanar.
Hwang US 2009/0142179 - does not disclose a top surface of the rotating shaft, a top surface of the top wall of the metallic case, and a top surface of the fan frame are coplanar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/           Examiner, Art Unit 3746                                                                                                                                                                                             /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746